Citation Nr: 1603772	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for prostate cancer and its residuals; to include erectile dysfunction (ED), incontinence, and idiopathic neuropathy. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to October 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs Regional Office (RO) in Louisville, Kentucky. In that decision, the RO denied a claim of service connection for prostate cancer to include residual erectile dysfunction, idiopathic neuropathy and incontinence. 

The Veteran testified before the undersigned at a May 2015 Board hearing. A transcript of the hearing is in the file and has been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Several records in the file reference the fact that the Veteran was at one time either in receipt of Social Security Administration (SSA) disability benefits or applied for these benefits (See, for example, October 2003 VA addiction physician's note). Even if the Veteran's application was not successful, VA is required to request these federal records. 38 C.F.R. § 3.159(c)(1) (2015); See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). 

The Veteran alleges that his prostate cancer is due to herbicide exposure in service, or, alternatively, that it is due to exposure to the associated environmental hazards in Camp Lejeune drinking water in service. 

The Veteran acknowledged that he did not set foot in Vietnam in service at the Board hearing but he did serve on a ship (Transcript, p 5). He stated he served in Korea (not near the DMZ) and Thailand. (Transcript, pp 5-6). Personnel records confirm that in May 1975 he did participate in operations involving the recovery of the SS Mayaguez and its crew, which places him near Cambodia during that time period. 

During the pendency of this claim, the United States Court of Appeals for Veterans Claims (Court) issued Gray v. McDonald, 27 Vet. App. 313 (2015), which found VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway inconsistent with the purpose of the regulation and did not reflect the Agency's fair and considered judgment. The Court remanded the matter to provide a definition of inland waterways, particularly as it applies to Da Nang Harbor. VA has yet to officially issue guidance on this matter. 

The Board notes a Personnel Information Exchange System response from June 2013 showing no record of exposures to herbicides. However, under the circumstances, the Board requests further development to see if it can be determined: 1) where the Veteran served in Thailand (his unit is listed in his service personnel records) and 2) confirmation of what ship or ships the Veteran (or his unit) served on while he was in service. 

Also during the pendency of this claim, VA has stated it will issue proposed regulations regarding presumptions of service connection for certain conditions associated with exposure to Camp Lejeune water sources that were contaminated with industrial solvents from 1953 to 1987. Prostate cancer is not currently one of the listed conditions. See, VBA Manual M21-1, IV.ii.1.C.5.q. Currently, a negative nexus opinion has been provided (see July 2013 medical opinion). The AOJ should readjudicate the claim pending any proposed regulation change. 

Accordingly, the case is REMANDED for the following action:

1. Request all SSA records, including decisions and records considered in those decisions. Ensure compliance with § 3.159(e). 

2. Using the appropriate repositories, determine where the Veteran served in Thailand in service and what ship or ships he and/or his unit served on. If this information cannot be determined, notify the Veteran and place proper verification in the file. 

3. Associate any updated VA treatment records with the file. 

4. If any new relevant evidence is added to the file, return the file to the examiner or to a new VA examiner to provide an updated opinion. 

5. Readjudicate the claim. If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).

